DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Roy et al. (USPGPUB 2014/0200723) discloses an Energy System Controller that controls the operation of energy resources interconnected into one energy system to provide optimal energy management for a customer.  In one embodiment, the energy storage system includes an electric load, dispatchable sources of energy such as an electrical grid, diesel generators, Bain et al (USPGPUB 2019/0372345) discloses  an automated consumer retail utility marketplace are provided, including components for machine learning, components for gamification, and components for supporting a related consumer mobile application that enables improved visibility and control by a consumer over its interaction with energy markets, and Carty et al. (USP 9244444) disclosed a thermal and an electrical load model based on the inputs and constructs an overall energy model, the overall energy model being based on the thermal and electrical load models.  The method next generates a plurality of demand models and optimizes the demand models using complex multivariate optimization techniques, wherein optimizing is based on usage data and energy rules, none of these references taken either alone or in combination with the prior art of record disclose an electric power system, including:
Claim 1, receiving, by the optimizer, a first weather forecast for a first time period and a second weather forecast for second time period, wherein the second time period is different from the first time period; determining, by the optimizer, a first power supply  available from a first power resource, of a plurality of power resources, over the first time period based on the first weather forecast and a second power supply available from the first power resource over the second time period based on the second weather forecast; determining, by the optimizer, a power deficit for the time period based on the power demand and the first power supply;  determining, by the optimizer, a 
Claim 8, receive a power demand for a load; receive a first weather forecast for a first time period and a second weather forecast for second time period, wherein the second time period is different from the first time period; determine a first power supply available from a first power resource, of a plurality of power resources, over the first time period based on the first weather forecast and a second power supply available from the first power resource over the second time period based on the second weather forecast; determine a power deficit for the time period based on the power demand and the first power supply; determine a cost associated with utilizing a third power supply from a second power resource, of the plurality of power resources, over the first time period; determine a selected power source to overcome the power deficit by selecting one or more of the second power resource or a third power resource as the selected power source based on the associated with utilizing the third power supply, wherein the selected power source includes at least one of  a battery or an engine; and -5-PATENT U.S. Patent Application No. 16/808,181 Attorney Docket No. 19-0492-72549 send a request to the first power resource and the selected power source to cause the first power source and the selected power source to supply power to satisfy the power demand for the load.
Claim 15, receive a power demand; receive a first weather forecast for a first time period and a second weather forecast for second time period, wherein the second time period is after the first time period; determine a first power supply available from a first power resource, of the plurality of power resources, over the first time period based on the first weather forecast and a second power supply available from the first power resource over the second time period based on the second weather forecast; determine a power deficit for the first time period based on the power demand and the first power supply; determine a cost associated with utilizing a third power supply from a second power resource, of the plurality of power resources, over the first time period; determine a cost associated with utilizing a fourth power supply from a third power resource, of the plurality of power resources, over the first time period; select one or more of the second power resource or the third power resource, as a selected power source, to satisfy the power deficit based on the second power supply, the cost associated with utilizing the third power supply, and the cost associated with utilizing the fourth power supply; and transmit a request to the first power resource and the selected power resource to cause the first power resource and the selected power resource to supply power to satisfy the power demand.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119